Case 1:20-cv-00706-DLC Document 429-7 Filed 05/18/21 Page 1 of 6




                Exhibit G
       Case 1:20-cv-00706-DLC Document 429-7 Filed 05/18/21 Page 2 of 6




Stacey Anne Mahoney
+1.212.309.6930
Stacey.mahoney@morganlewis.com



April 30, 2021

VIA EMAIL

Armine Black, Esq.
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580

Re:     Federal Trade Commission v. Vyera Pharmaceuticals, LLC, No. 20-cv-706 (S.D.N.Y.)

Dear Armine:

        I write on behalf of Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG
(collectively “Vyera”) in response to your letter of February 18, 2021 posing certain inquiries
regarding the production of texts and WhatsApp messages from Vyera custodian Akeel
Mithani.

        As Vyera has indicated in interim correspondence with the Plaintiffs on this issue, in
order to provide responses to Plaintiffs’ inquiries, Vyera conducted an investigation regarding
the preservation and production issues raised. As a result of that investigation, Vyera has
determined that there were preservation issues related to: text communications sent or received
on a particular BlackBerry device that was used by Mr. Mithani from November 18, 2017
through April 5, 2019 (BBB1003 with the phone number                     ), work-related text
messages sent or received on Mr. Mithani’s personal mobile phone (phone number
              ), and electronic communications on the WhatsApp application engaged in by Mr.
Mithani. Further detail is provided below.

       Throughout the relevant time period, it has been company policy that employees who
were issued mobile telephones by Vyera were issued iPhones. All text messages sent or
received on company-issued iPhones are backed up through the iCloud back up services.1
When Mr. Mithani was initially issued a mobile device in or around November 18, 2017, he



1
  All emails sent or received on Turing, and subsequently Vyera, email addresses throughout
the relevant time period were backed up through one of two service providers with which the
company contracted: Global Relay from 2015 through January of 2020, and Mimecast
thereafter.



                                                 Morgan, Lewis & Bockius   LLP

                                                 One Federal Street
                                                 Boston, MA 02110                +1.617.341.7700
                                                 United States                   +1. 617.341.7701
        Case 1:20-cv-00706-DLC Document 429-7 Filed 05/18/21 Page 3 of 6


Armine Black, Esq.
April 30, 2021
Page 2 of 5

was a Director of Phoenixus AG, but was not an employee.2 Mr. Kirill Bezrodnykh, the now-
former Chief Technology Officer for Vyera, informed Mr. Mithani that issuing him a
BlackBerry was out of compliance with Vyera’s IT policy. Mr. Mithani nevertheless expressed
a preference for BlackBerry as opposed to iPhone, and an exception was made for Mr. Mithani
as a Director, and he was issued a BlackBerry.

       As a result of the exception made for Mr. Mithani to be able to use a BlackBerry as his
company-issued mobile device from November of 2017 through April of 2019, there was no
systemic back up of text message communications on that BlackBerry. Vyera did not have the
BlackBerry Enterprise Software that would have enabled text messages on that device to be
backed up, and Mr. Mithani did not install and apply the desktop application software that
could have backed up the text message communications on his BlackBerry.

        As part of its investigatory efforts, Vyera located the BlackBerry device that had been
used by Mr. Mithani, and sent it to an electronic data company, iDiscovery Solutions, for
forensic analysis. That forensic analysis concluded that no data could be retrieved from the
BlackBerry because it had been factory reset. iDiscovery Solutions was not able to determine
when or by whom the BlackBerry had been factory reset. Mr. Bezrodnykh recalls Mr. Mithani
handing him the BlackBerry on or around April 5, 2019, when it was exchanged for an iPhone.
In an interview, Mr. Bezrodnykh indicated that neither he, nor anyone else on his IT team, ever
turned on the BlackBerry after receiving it, but kept it in a desk in the IT department. The
BlackBerry was located in that same desk earlier this year when it was retrieved for the
purposes of the investigation being described herein. Mr. Bezrodnykh indicated that he did not
conduct a factory reset of the BlackBerry, and does not believe that anyone on the IT team did
so. When asked, Mr. Mithani could not recall whether he conducted a factory reset of the
BlackBerry before returning it to Vyera in or around April 2019.

        When Mr. Mithani started as a Director, he was aware that there had been an
investigation of Vyera by certain of the now-Plaintiffs, although he understood that the
investigation was no longer active. He received a formal document hold notice from Mr.
Averill Powers (who had begun his employment as Chief Strategy Officer and General Counsel
for Vyera in or around August of 2018) on or around November 14, 2018. Mr. Mithani
confirmed receipt of that hold notice in writing on or around November 16, 2018. Mr. Mithani
has confirmed that he deleted texts on his company-issued mobile device, and his personal
mobile device, which he also used for work, both before and after receiving the hold notice. He
acknowledges that he should not have done so, and at one point in or around May of 2019, he
researched how he could restore deleted text messages. Mr. Mithani could not recall whether
he ever tried to restore any of his deleted text messages, but he had an understanding that all
text messages on company-issued iPhones were backed up by Vyera.




2
    Mr. Mithani became a consultant to Vyera as of November 23, 2017.
Case 1:20-cv-00706-DLC Document 429-7 Filed 05/18/21 Page 4 of 6
Case 1:20-cv-00706-DLC Document 429-7 Filed 05/18/21 Page 5 of 6
      Case 1:20-cv-00706-DLC Document 429-7 Filed 05/18/21 Page 6 of 6


Armine Black, Esq.
April 30, 2021
Page 5 of 5

Respectfully,

/s/ Stacey Anne Mahoney

Counsel for Defendants Vyera
Pharmaceuticals, LLC and Phoenixus AG


CC: All Discovery Counsel
